DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.






Claim Objections
Claims 11-13 are objected to because of the following informalities:  
Claims 11-13 are to a “method of manufacturing a sensor”, however, the claims are dependent on claim 9 which is to an “apparatus”. The Examiner believes the Applicant meant for claims 11-13 to be dependent on claim 10 which is to a “method of manufacturing the sensor”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. [ 2 ]
The claim limitation of “….cutting the film to fit within an oil service tool.” The Examiner believes the Applicant may have meant cutting the film to fit a detector that is utilized by an oil field service tool or similar language. Further, it is unclear what size limitation the predetermined size that is required for the fit into the oil field service tool. Clarification is needed.

Claim(s) 1-4, 7, 10, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahal et bal. (US 2017/0133543) hereinafter known as Dahal, and further in view of Cauffiel et al. (US 2017/0125625) hereinafter known as Cauffiel.
With regards to claim 1 and 14, Dahal discloses radiation detecting-structures and method, comprising:
a H-BN film having a top surface and a bottom surface ([0081]; Fig. 2F; 220);
a first metalized plate connected to the top surface of the H-BN film ([0013][0081]; “…contacts may be formed on the top and bottom of the h-BN filled trenches in order to extract the generated electron-hole pairs along the highest electron mobility path in the h-BN semiconductor.”; Fig. 2F; 230);
a second metalized plate (Fig. 2F; 231) connected at the bottom of the H-BN film;
Dahal teaches that solid state detectors can detect radiation such as neutron or gamma radiation. The solid-state radiation detector may include radiation-responsive converter materials that react with the radiation to produce reaction products, along with semiconductor collector materials that collect charge carriers generated by the reaction products to indicate a radiation detection event [0003]. Further, radiation detecting-structures using boron nitride can be operated in harsh environments, such as high temperature, high neutron, or high gamma background radiation environments, without significant device performance degradation or damage by alpha particles [0033]. The reference further teaches that the contact structure (Fig. 2F;231) is disposed below and in electrical contact with the radiation-responsive semiconductor material 220 and substrate 202. 
Dahal does not specifically disclose; 
a second metalized plate connected to the bottom surface of the H-BN film;
a first electrical connection connected to the first metalized plate; and
a second electrical connection connected to the second metalized plate.
	Cauffiel discloses a thin-film semiconductor particle detector [0003] that utilizes boron nitride as a radiation detection medium/neutron activation layer [0056] [0057] (Fig. 5). Cauffiel teaches the neutron activation layer(s) 30 may be affixed directly to one or more back electrode layers 24, 24A [0056]. The reference further teaches that an external reverse bias voltage can be applied to the semiconductor junction 18 to increase carrier collection and shorten the transport time for the carrier collection [0045]. Cauffiel discloses a first and second electrical connection 26, 28 that are attached to and is in electrical communication with a front and back electrode layer 14, 24, respectively. The electrical connections allow the signal produced by the particle detector to be communicated to a circuit provided as a portion of a particle detector assembly [0048]. 
In view of Cauffiel, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify the radiation detecting-structures of Dahal to have the back electrode layer  (metallized plates) in contact with the bottom surface of the H-BN  film for the purpose of efficient charge collection and shorten carrier transport collection times.
In view of Cauffiel, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify the radiation detecting-structures of Dahal to have a first and second electrical connection connected to the first and second metallized plates. The motivation is to gain the capability of electrical connecting the structure to external circuitry (counting circuitry) and/or external voltage supplies that can apply a reverse bias voltage utilized for charge collection.

With regards to claim 2, Dahal, in view of Cauffiel, discloses the apparatus according to claim 1, further comprising:
an amplifier connected to at least one of the first electrical connection and the second electrical connection. (Cauffiel; [0102]; Fig. 9; 36)

With regards to claim 3, Dahal, in view of Cauffiel, discloses the apparatus according to claim 2, further comprising:
a signal processing arrangement (Cauffiel; [0102]; Fig. 9; signal conditioner 38, microcontroller 42) connected to the amplifier (Cauffiel; 36), wherein the signal processing arrangement is configured to receive a signal from the amplifier and produce a processed output (Cauffiel; [0102]).

With regards to claim 4, Dahal, in view of Cauffiel, discloses the apparatus according to claim 2, wherein the amplifier is a pre-amplifier. (Cauffiel; [0102]; Fig. 9; 36)

With regards to claim 7, Dahal, in view of Cauffiel, discloses the apparatus according to claim 1, further comprising:
at least one housing configured to house the film and at least a portion of the first electrical connection and the second electrical connection. (Cauffiel [0081] teaches that the particle detector comprises a sealed enclosure which prevents the ingress of moisture, oxygen, and other environmental vapors and gases.)

With regards to claim 10, Dahal discloses a method for fabricating a radiation-detecting structure, comprising:
obtaining at least one H-BN film [0079];
shaping the film to a predetermined size [0083];
metallizing a portion of both a top and a bottom of the film [0077].
Dahal discloses a top and bottom contact structures ([0077]; 230, 231) and further discloses that detecting-structures utilizing boron nitride can be operated in harsh environments [0033].
Dahal does not disclose; 
metallizing a portion of both a top and a bottom face of the film;
establishing at least one electrical connection to the top and bottom metallized portions;
enclosing the H-BN film with the metallized portions of the top and the bottom face of the film and a portion of the at least one electrical connection to the top and bottom metallized portions within a housing.
Cauffiel discloses a method of making a thin-film semiconductor particle detector [0010] that can utilize boron nitride as a radiation detection medium/neutron activation layer [0056] [0057] (Fig. 5). Cauffiel teaches of neutron activation layer(s) 30 that may be affixed directly to one or more back electrode layers 24, 24A [0056]. The reference further teaches that an external reverse bias voltage can be applied to the semiconductor junction 18 to increase carrier collection and shorten the transport time for the carrier collection [0045]. Cauffiel discloses a first and second electrical connection 26, 28 that are attached to and is in electrical communication with a front and back electrode layer 14, 24, respectively. The electrical connections allow the signal produced by the particle detector to be communicated to a circuit provided as a portion of a particle detector assembly [0048]. Finally, the reference teaches that the particle detector are protected from environmental degradation by a sealed enclosure that protects against moisture, oxygen, and other environmental vapors and gases [0081].
In view of Cauffiel, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify the radiation detecting-structures of Dahal to have the back electrode layer  (metallized plates) in contact with the bottom surface of the H-BN  film for the purpose of efficient charge collection and shorten carrier transport collection times.
In view of Cauffiel, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify the radiation detecting-structures of Dahal to have a first and second electrical connection connected to the first and second metallized plates. The motivation is  to gain the capability of electrical connecting the structure to external circuitry (counting circuitry) and/or external voltage supplies that can apply a reverse bias voltage utilized for charge collection.
In view of Cauffiel, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify the fabrication method of Dahal to  gain a seal enclosure (housing) for the H-BN film and electrical components. The motivation is to protect the H-BN film and sensitive electrical components from environmental degradation.
enclosing the H-BN film with the metallized portions of the top and the bottom face of the film and a portion of the at least one electrical connection to the top and bottom metallized portions within a housing.

With regards to claim 11, Dahal, in view of Cauffiel, discloses the method of manufacturing the sensor according to claim 9 (see the Objection above about claim dependence. The claim will be treated as if dependent on claim 10.), wherein the one of the cutting and shaping the film to a predetermined size is cutting the film to fit within an oil field service tool. (see the 112 (a) rejection above.)

With regards to claim 12, Dahal, in view of Cauffiel, discloses the method of manufacturing the sensor according to claim 9 (see the Objection above about claim dependence. The claim will be treated as if dependent on claim 10.) wherein the metallizing the portion of the top and bottom face of the film is performed through an arc spray process. (Dahal; [0077]; photolithographic patterning and selective deposition)(Cauffiel; [0083]; magnetron sputtering deposition, vapor transport deposition)

With regards to claim 13, Dahal, in view of Cauffiel, discloses the method of manufacturing the sensor according to claim 9 (see the Objection above about claim dependence. The claim will be treated as if dependent on claim 10.) wherein the metallizing the portion of the top and bottom face of the film is performed through a flame spray process. (Dahal; [0077]; photolithographic patterning and selective deposition)

With regards to claim 14, see the rejection of claim 1.

With regards to claim 15, Dahal, in view of Cauffiel, discloses the apparatus according to claim 14, wherein the charge is carried by an electron. (Cauffiel; [0113])

With regards to claim 16, Dahal, in view of Cauffiel, discloses the apparatus according to claim 14, further comprising: 
amplifying the signal produced by the H-BN film. (Cauffiel; [0102])

With regards to claim 17, Dahal, in view of Cauffiel, discloses the apparatus according to claim 14, further comprising: 
counting each signal produced by the H-BN film. (Dahal; [0081]) (Cauffiel; [0103][0110])

With regards to claim 18, Dahal, in view of Cauffiel, discloses the apparatus according to claim 17, further comprising: 
producing a signal count produced by the H-BN film over a period of time. (Cauffiel; [0103][0110])

With regards to claim 19, Dahal, in view of Cauffiel, discloses the apparatus according to claim 17, further comprising: 
producing a measurement based upon the signal count over a time period. (Cauffiel; [0048]; Measures if the particle has stopped in or have passed through the semiconductor junction.)

With regards to claim 20, Dahal, in view of Cauffiel, discloses the apparatus according to claim 19, further comprising: 
wherein a two dimensional response map is developed from a series of measurements from the producing the measurement based upon the signal count over the time period. (Cauffiel; Fig. 20)

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahal, Cauffiel, and further in view of Saenger et al. (US 2009/0057545) hereinafter known as Saenger.
With regards to claim 8, Cauffiel teaches that there ia a demand for particle detectors with the capability to detect neutrons utilized in down-hole well-logging applications in the oil and gas industry [0009].
However, Dahal, in view of Cauffiel, does not disclose the apparatus according to claim 7, wherein the at least one housing has at least one configuration to attach the housing to a wellbore tool.
Saenger discloses a nuclear tool comprising a solid-state neutron monitor (Abstract). The reference discloses a solid-state detector 51 utilized as a neutron monitor in a downhole tool 50. The neutron monitor is mounted in various configurations (Fig. 5-9) inside the tool housing 56 [0046].
In view of Saenger, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify the detector housing, of modified Cauffiel, to have the capability to mount (attach) to the a wellbore tool. The motivation is to optimize the detection of lower energy (energy loss) neutrons emitted from neutrons (The neutrons were initially generated by an neutron generator.) that have interacted within in the surrounding earth formation. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahal, Cauffiel, and further in view of Bramlage et al. (US 2020/0072045) hereinafter known as Bramlage.
With regards to claim 9, Dahal, in view of Cauffiel, does not specifically disclose the apparatus according to claim 7, wherein the housing is configured to withstand at least 5 g acceleration force to the film.
Bramlage discloses a borehole tool used for drilling a borehole in an earth formation [0002]. Bramlage discloses that the downhole tool (Fig. 2; 210) configured to acquire information in a borehole 250 intersecting a volume of interest of an earth formation 280 for estimating density, porosity and/or other parameters of interest of the formation 280 or the borehole 250. The parameters of interest may include information relating to a geological parameter, a geophysical parameter, a petrophysical parameter, and/or a lithological parameter. Further, the tool may include sensors 220, 230 and 240 for detecting physical phenomena indicative of a parameter of interest wherein the parameters may be the presence or absence of hydrocarbons, formation density, nuclear density, porosity, etc. [0057](see also [0068][0083]). The reference goes on to teaches that vibration and shock and the corresponding acceleration experienced by the components of a MWD/LWD tool may reach levels of greater than 20 times the force of gravity (gravitational units, g). Severe downhole vibrations can damage drilling equipment including electronics modules, and MWD/LWD, [0028]. Further, vibration and shock and the corresponding acceleration experienced by the components of a MWD/LWD tool may reach levels of greater than 1, 5, 10, 15, 20, 30, or 50 times the force of gravity and an an electronics carrier and the circuit board attached may be configured for any of these levels of acceleration [0090].
In view of Bramlage, it would have been obvious to one of ordinary skill within the art before the effective filing effective filing date of the claimed invention to utilize a housing or carrier that can withstand at least five times the force o gravity. The motivation is to protect the H-BN film, along with sensitive signal processing circuitry, from vibration, shock due to gravitational acceleration.

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 6 is objected to due to its dependency on claim 5.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 5, the prior art of record fails to disclose or reasonably suggest, the apparatus according to claim 1, wherein the H-BN film has a first indentation and the first metalized plate is placed within the first indentation to produce a smooth top surface of the apparatus.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Clarke et al. (US 2008/0296506)
Jiang et al. (US 2020/0135958)
Doty (US 6,727,504)
Shestakova et al. (US 2018/0180760)
Gicquel et al. (US 2017/0205529)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884